DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pol et al. (WO 2013/139937).
Considering Claims 1-4:  Pol et al. teaches a process for the continuous acetylation of wood, where the acetylation is conducted with an acetylation medium under wood acetylation reaction conditions at a pressure of 2 barg (Example 3).  
Pol et al. is silent towards the oxygen in the environment.  However, Pol et al. teaches treating the wood with a vacuum at -0.95 barg prior to the addition of the acetylation fluid and the vacuum is maintained during this treatment (Example 3).  The wood material is kept under submersion until the introduction to the reaction chamber (Example 3).This is followed by the introduction of a nitrogen gas atmosphere during the reaction (17:1-5).  The original specification teaches that the substantially oxygen free environment is achieved by the use of a vacuum to remove oxygen (5:1-17), in combination with an inert atmosphere, such as nitrogen, to prevent the introduction of oxygen into the system (6:10-29, 7:1-4).  As Pol et al. teaches the conditions taught by the original specification to result in a substantially oxygen free environment, Pol et al. would inherently have the claimed substantially oxygen free environment.  
Considering Claim 10:  Pol et al. teaches treating the wood with acetylation agent in both the liquid and gaseous form (Example 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pol et al. (WO 2013/139937) as applied to claim 2 above.
Considering Claim 14:  Pol et al. teaches the acetylation reaction as being done at a pressure of 2 barg in a reaction zone (Example 3).  Pol et al. teaches the wood elements as being heated to a temperature of 20 to 180 ºC (15:21-24), prior to the introduction into the reaction zone having a temperature of 100 to 200 ºC (16:3-10).
	Pol et al. does not explicitly teach the difference in the temperatures as being 15ºC.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the temperatures of each heating step through routine experimentation, and the motivation to do so would have been, as Pol et al. suggests, to provide good reaction yields without degrading the wood.
Pol et al. teaches the reaction time as being from 1 to 300 minutes (16:3-10).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill .  

Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pol et al. (WO 2013/139937) as applied to claim 1 above, and further in view of Pol et al. ‘483 (US 2015/0050483).
Considering Claim 5:  Pol et al. teaches the process of claim 1 as shown above.  Pol et al. teaches providing wood elements, batchwise removing oxygen from the wood by applying a vacuum to the wood elements, applying pressure to the wood elements, and transferring the wood elements into a continuous reactor (Example 3).
	Pol et al. does not teach the pressure as being done with an inert atmosphere.  However, Pol et al. ‘483 teaches using an inert atmosphere to pressurize the impregnated wood elements (¶0031).  Pol et al. and Pol et al. ‘483 are analogous art as they are concerned with the same field of endeavor, namely wood acetylation.  It would have been obvious to a person having ordinary skill in the art to have used the inert gas of Pol et al. ‘483 in the pressurizations step of Pol et al., and the motivation to do so would have been to prevent the inclusion of reactive species into the system. 
Considering Claim 6:  Pol et al. teaches applying a pressure of -0.95 barg, where the oxygen is removed, followed by an application of pressure to 10 barg prior to acetylation (Example 3).
Considering Claim 7:  Pol et al. teaches treating the wood elements with an acetylation medium in the continuous acetylation reactor under wood acetylation reaction conditions (Example 3).  
Considering Claim 8:  Pol et al. teaches a process for the continuous acetylation of wood, where the acetylation is conducted with an acetylation medium under wood acetylation reaction conditions at a pressure of 2 barg (Example 3).  
Pol et al. is silent towards the oxygen in the environment.  However, Pol et al. teaches treating the wood with a vacuum at -0.95 barg prior to the addition of the acetylation fluid and the vacuum is maintained during this treatment (Example 3).  The wood material is kept under submersion until the introduction to the reaction chamber (Example 3).This is followed by the introduction of a nitrogen gas atmosphere during the reaction (17:1-5).  The original specification teaches that the substantially oxygen free environment is achieved by the use of a vacuum to remove oxygen (5:1-17), in combination with an inert atmosphere, such as nitrogen, to prevent the introduction of oxygen into the system (6:10-29, 7:1-4).  As Pol et al. teaches the conditions taught 
Considering Claim 12:  Pol et al. teaches the wood elements as having a length of 0.5 to 7.5 cm, a width of 0.5 to 5 cm and a height of 0.15 to 2.5 cm (14:20-30).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pol et al. (WO 2013/139937) in view of Pol et al. ‘483 (US 2015/0050483) as applied to claim 8 above, and further in view of Nelson et al. (US Pat. 5,608,051).
Considering Claim 9:  Pol et al. teaches the process of claim 8 as shown above.
	Pol et al. does not teach the ratio between the liquid (applied before the reactor) and gaseous (applied in the reactor) acetylating medium.  However, Nelson et al. teaches that the amount of liquid treating agent controls the speed of the reaction (2:13-36).  Pol et al. and Nelson et al. are analogous art as they are concerned with the same field of endeavor, namely wood acetylation.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of liquid treating agent through routine experimentation, and the motivation to do so would have been, as Nelson et al. suggests, to control the speed of the acetylation reaction.
Considering Claim 13:  Pol et al. teaches the reaction time as being from 1 to 300 minutes (16:3-10).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have employed a reaction time in the overlapping portion of the claimed range, and the motivation to do so would have been, as Pol et al. suggests, it is a suitable reaction time for the process.  

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pol et al. (WO 2013/139937) as applied to claim 10 above, and further in view of Nelson et al. (US Pat. 5,608,051).
Considering Claim 11:  Pol et al. teaches the process of claim 10 as shown above.
	Pol et al. does not teach the ratio between the liquid (applied before the reactor) and gaseous (applied in the reactor) acetylating medium.  However, Nelson et al. teaches that the amount of liquid treating agent controls the speed of the reaction (2:13-36).  Pol et al. and Nelson et al. are analogous art as they are concerned with the same field of endeavor, namely wood acetylation.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767